DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 10/19/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10-12, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7,930,204) in view of Partis (US 2014/0321704).

Regarding claim 1, Sharma teaches video processing method of detecting visual relations in a video sequence, the method comprising:
decomposing the video sequence into a plurality of segments, each segment comprising a plurality of frames (see figure 6, col. 11 lines 35-47, where Sharma discusses analyzing different video feeds with plurality of frames to detect objects);
for each segment, detecting objects in frames of the segment (see figure 6, col. 11 lines 35-47, where Sharma discusses analyzing the video feeds with plurality of frames to detect objects);
 (see figure 6, col. 11 lines 35-47, where Sharma discusses tracking objects for different video segments);
for the detected objects, extracting object features (see figure 6, col. 14 lines 47-54, where Sharma discusses extracting object features, these feature vectors are used to develop probabilistic models for recognizing the spatio-temporal relationships in a new video sequence);
for pairs of object tracklets of the set of object tracklets, extracting relativity features indicative of a relation between the objects corresponding to the pair of object tracklets (see figure 6, col. 12 lines 47-54, where Sharma discusses joining object tracks from video sequence);
forming relation feature vectors for pairs of object tracklets using the object features of objects corresponding to respective pairs of object tracklets and the relativity features of the respective pairs of object tracklets (see figure 6, col. 14 lines 40-54, where Sharma discusses generating probabilistic models for recognizing the spatio-temporal relationships in a new video sequence and creating spatio-temporal relation scene descriptors (relation feature vectors)); and
generating a set of segment relation prediction results from the relation features vectors (see figure 6, col. 14 lines 40-54, where Sharma discusses using the relation feature vectors to generate probabilistic models for recognizing the spatio-temporal relationships in a new video sequence; see col. 13 lines 14-52, where Sharma discusses calculating the probability corresponding to objects moving through segments).
Sharma does not expressly teach generating a set of visual relation instances for the video sequence by merging the segment prediction results from different segments; and generating a set of visual relation detection results from the set of visual relation instances.
However, Partis teaches generating a set of visual relation instances for the video sequence by merging the segment prediction results from different segments (see figure 6, figure 8, para. 0131, 0144, 0207, 0209, where Partis discusses calculating a prediction and likelihood that tracks are related); and 
generating a set of visual relation detection results from the set of visual relation instances (see figure 6, figure 8, para. 0131, 0144, 0209, where Partis discusses associating and combining tracks based on the best likelihood that the tracks are related).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma with Partis to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sharma in this manner in order to improve object tracking across images by calculating a likelihood prediction that the tracks are related to properly save memory and track single objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sharma, while the teaching of Partis continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a likelihood prediction that object segment are related to properly filter unnecessary additional tracks.  The Sharma and Partis systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


(see figure 6, figure 8, para. 0131, 0144, 0209, where Partis discusses associating and combining tracks based on the best likelihood that the tracks are related).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma with Partis to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  

Regarding claim 4, Partis teaches wherein the object tracklets comprise a bounding box in each of a plurality of frames of the segment and a trajectory for the bounding box across the plurality of frames of the segment (see para. 0173, 0209, where Partis discusses bounding boxes surrounding segments).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma with Partis to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  

Regarding claim 7, Partis teaches wherein merging the segment prediction results from different segments comprises applying a greedy algorithm to merge pairs of object tracklets across successive (see para. 0131, where Partis discusses applying a greedy algorithm to merge pairs of object tracks).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma with Partis to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  

Regarding claim 10, Partis teaches wherein the visual relations comprise at least one dynamic relation which changes across the video sequence (see para. 0107, 0163, where Partis discusses updating the tracks across images).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma with Partis to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding computer readable medium.
Claim 12 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 14 is rejected as applied to claim 3 as pertaining to a corresponding system.
Claim 15 is rejected as applied to claim 4 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 7 as pertaining to a corresponding system.
s 2, 6, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7,930,204) in view of Partis (US 2014/0321704) in view of Crabtree et al. (US 6,295,367).


Regarding claim 2, Sharma and Partis do not expressly teach wherein the plurality of segments are overlapping segments.  However, Crabtree teaches wherein the plurality of segments are overlapping segments (see figure 15, figure 16, col. 26 lines 36-55, where Partis discusses detecting overlapping regions and calculating confidence values). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma and Partis with Crabtree to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sharma and Partis in this manner in order to improve overlapping segment tracking across images by calculating a likelihood prediction that the tracks are related to properly save memory and track single objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sharma and Partis, while the teaching of Crabtree continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a likelihood prediction that object segment are related to properly filter unnecessary additional tracks.  The Sharma, Partis, and Crabtree systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Sharma and Partis do not expressly teach wherein generating the set of visual relation detection results from the set of visual relation instances comprises ranking the visual relation instances according to a confidence score and selecting the visual relation instances having the highest confidence scores as the visual relation detection results.  However, Crabtree teaches wherein generating the set of visual relation detection results from the set of visual relation instances comprises ranking the visual relation instances according to a confidence score and selecting the visual relation instances having the highest confidence scores as the visual relation detection results (see col. 18 lines 18-39, where Crabtree discusses calculating the highest confidence score for selection).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma and Partis with Crabtree to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sharma and Partis in this manner in order to improve object tracking across images by calculating a best likelihood prediction that the tracks are related to properly save memory and track single objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sharma and Partis, while the teaching of Crabtree continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a likelihood prediction that object segment are related to properly filter unnecessary additional tracks.  The Sharma, Partis, and Crabtree systems perform object tracking, therefore one of ordinary skill in the art would 

Claim 13 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 17 is rejected as applied to claim 6 as pertaining to a corresponding system.








s 5, 9, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7,930,204) in view of Partis (US 2014/0321704) in view of Terekhov et al. (US 2018/0218515).

Regarding claim 5, Sharma and Partis do not expressly teach wherein the relation between the objects corresponding to the pair of object tracklets, comprises at least one of the relative size, the relative position and the motion between the pair of objects corresponding to the pair of object tracklets.  However, Terekhov teaches wherein the relation between the objects corresponding to the pair of object tracklets, comprises at least one of the relative size, the relative position and the motion between the pair of objects corresponding to the pair of object tracklets (see figure 2, where Terekhov discusses detecting the relative motion between segments).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma and Partis with Terekhov to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sharma and Partis in this manner in order to improve object tracking across images by calculating a best likelihood prediction that the tracks are related to properly save memory and track single objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sharma and Partis, while the teaching of Terekhov continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a likelihood 

Regarding claim 9, Sharma and Partis do not expressly teach wherein detecting objects in frames of the segment comprises detecting objects belonging to one of a set of pre-defined categories.  However, Terekhov teaches wherein detecting objects in frames of the segment comprises detecting objects belonging to one of a set of pre-defined categories (see para. 0033, where Terekhov discusses classifying objects to a specific category). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma and Partis with Terekhov to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sharma and Partis in this manner in order to improve object tracking across images by calculating a best likelihood prediction that the tracks are related to properly save memory and track single objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sharma and Partis, while the teaching of Terekhov continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a likelihood 

Claim 16 is rejected as applied to claim 5 as pertaining to a corresponding system.
Claim 20 is rejected as applied to claim 9 as pertaining to a corresponding system.


s 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7,930,204) in view of Partis (US 2014/0321704) in view of Bjorgvinsdottir et al. (US 2018/0276845).

Regarding claim 8, Sharma and Partis do not expressly teach wherein generating the set of segment relation prediction results from the relation features vectors comprises applying a softmax function to set of relation feature vectors.  However, Bjorgvinsdottir teaches wherein generating the set of segment relation prediction results from the relation features vectors comprises applying a softmax function to set of relation feature vectors (see para. 0086, 0094, where Bjorgvinsdottir discusses applying a softmax function to get a probability for related class of the object segments).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sharma and Partis with Bjorgvinsdottir to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object tracking across images.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sharma and Partis in this manner in order to improve object tracking across images by calculating a likelihood prediction using a softmax function that the tracks are related to properly save memory and track single objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sharma and Partis, while the teaching of Bjorgvinsdottir continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating a likelihood prediction that object segment are related to properly filter unnecessary additional tracks.  The Sharma, 

Claim 19 is rejected as applied to claim 8 as pertaining to a corresponding system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663